Citation Nr: 1035420	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to restoration of a 50 percent evaluation for 
bilateral hearing loss.

3.  Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2008 and September 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The February 2008 rating action reduced the 
evaluation assigned the Veteran's bilateral hearing loss from 50 
percent to 10 percent disabling.  The Veteran has disagreed with 
the reduction and also alleged that his hearing loss is worse 
than currently evaluated.  The Board has accordingly 
recharacterized the issues to reflect that both matters are on 
appeal.  The September 2008 rating action denied service 
connection for PTSD.  The Veteran testified at a Board hearing 
held at the RO in June 2010.  He submitted additional evidence at 
the hearing with a waiver, but the Board points out the evidence 
had been previously considered by the RO.

The record shows that in March 2007, the Veteran was issued a 
statement of the case (SOC) as to the issue of service connection 
for hepatitis C; the SOC was issued in response to his 
disagreement with a September 2005 rating action.  No further 
communication from the Veteran or any representative was 
thereafter received with respect to that issue until December 
2009, when he informed his Congressman that he contracted 
hepatitis C from service.  The Board therefore refers the matter 
of whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis C to the RO for 
appropriate action. 

In an October 1978 Administrative Decision, VA determined that 
the Veteran's period of service was under dishonorable 
conditions.  Although the supporting documents and formal 
decision are not on file, in March 1982 VA apparently took note 
that the Veteran's discharge had been upgraded by his service 
department in July 1981, thereby removing the bar to VA 
compensation benefits.
 
The issues of service connection for PTSD and entitlement to an 
increased rating for bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The September 2005 rating decision, which assigned a 50 percent 
evaluation for bilateral hearing loss was not based on the law 
and evidence then of record and did not constitute a reasonable 
exercise of rating judgment; the rating action was clearly and 
unmistakably erroneous in assigning higher than a 10 percent 
evaluation for bilateral hearing loss. 


CONCLUSION OF LAW

Clear and unmistakable error is shown in the September 2005 
rating decision which assigned a 50 percent evaluation for 
bilateral hearing loss, and the reduction in the evaluation 
assigned the hearing loss is proper.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 4.85, 4.86, Diagnostic Code 6100 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

The Board points out, however, that the notice provisions of 
38 U.S.C.A. § 5103 are not applicable to a rating restoration 
case initiated by the RO's action.  In this regard, the notice 
provisions of 38 U.S.C.A. § 5103 apply only "[u]pon receipt of a 
complete or substantially complete application."  In this case, 
the reduction was an action initiated by the RO, and not prompted 
by an application by the Veteran.  Moreover, rating reductions 
involve their own set of specialized notification and due process 
requirements found in 38 C.F.R. § 3.105.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  The record shows he received the notice 
to which he was entitled through an October 2007 communication. 

As to any duty to assist the Veteran, the record reflects that 
all outstanding and relevant evidence identified by him has 
either been obtained or submitted by the Veteran himself.  
Although the Veteran is in receipt of disability benefits from 
the Social Security Administration, at his hearing before the 
undersigned he specifically indicated that the receipt of such 
benefits was not based on his hearing loss disorder.  Records 
from that agency therefore are not relevant and need not be 
obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

As to any duty to obtain a medical opinion, this case involves 
whether clear and unmistakable error existed in a rating action.  
Nevertheless, the record reflects that the RO did obtain two 
additional VA examinations to ensure that the results supported 
the determination that error existed in the referenced rating 
action.  Although the Veteran contends the last examination 
conducted before the reduction involved a machine that was not 
calibrated correctly, as explained at a later point, the record 
does not support his allegation, and the findings at issue are 
not his puretone results, but rather his speech discrimination 
scores.  Therefore, any duty to provide for a medical examination 
has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral hearing loss.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

Factual background

Service connection for bilateral hearing loss (with intermittent 
tinnitus) was granted in January 1999, with an assigned 
noncompensable evaluation.  In April 2004, the Veteran filed a 
claim for an increased rating.  In connection with this claim, he 
was afforded a VA audiological examination in May 2005.  At that 
examination, he reported that he sometimes had difficulty 
understanding people.  The respective pure tone thresholds, in 
decibels, for the 1000, 2000, 3000 and 4000 Hertz ranges in the 
right ear were as follows: 30, 35, 60, and 80.  For the left ear, 
the respective pure tone thresholds were 35, 50, 80, and 95.

The average pure tone decibel loss in the right ear was 51, and 
in the left ear was 66.  Speech audiometry revealed speech 
recognition ability of 51 percent in the right ear and of 38 
percent in the left ear.  The examiner certified that certain 
problems made the combined use of puretone average and speech 
discrimination inappropriate.  The examiner explained that the 
word recognition scores were worse than would be expected based 
on the Veteran's degree of hearing loss.

In a September 2005 rating decision, the evaluation assigned the 
hearing loss was increased to 50 percent disabling, effective 
April 6, 2004.  His tinnitus was assigned a separate 10 percent 
evaluation, effective the same date.  The 50 percent rating was 
based on consideration of the speech discrimination scores 
reflected in the May 2005 examination, in combination with the 
average puretone decibel loss shown in each ear.

In August 2006, the Veteran filed a claim for a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), based in part on his hearing loss.  He 
thereafter attended a VA audiological evaluation in February 
2007.  He again reported that his greatest difficulty was in 
understanding speech.  The respective pure tone thresholds, in 
decibels, for the 1000, 2000, 3000 and 4000 Hertz ranges in the 
right ear were as follows: 35, 40, 65, and 80.  For the left ear, 
the respective pure tone thresholds were 40, 55, 75, and 105.

The average pure tone decibel loss in the right ear was 55, and 
in the left ear was 69.  Speech audiometry revealed speech 
recognition ability of 36 percent in the right ear and of 28 
percent in the left ear.  The examiner again certified that the 
puretone average should not be combined with the speech 
discrimination scores, because the speech discrimination scores 
were worse than would be expected from the Veteran's degree of 
hearing loss.  

In a March 2007 rating decision, the RO noted that if the 
Veteran's hearing loss was rated solely based on the pure tone 
threshold results as recommended by the examiner, the February 
2007 examination report would only support a 10 percent 
evaluation.  The RO indicated that another examination would be 
scheduled to see if the "improvement" shown was permanent.  

The Veteran was scheduled for a second examination in September 
2007.   The respective pure tone thresholds, in decibels, for the 
1000, 2000, 3000 and 4000 Hertz ranges in the right ear were as 
follows: 45, 50, 80, and 85.  For the left ear, the respective 
pure tone thresholds were 50, 60, 80, and 105+.

The average pure tone decibel loss in the right ear was 65, and 
in the left ear was 74.  Speech audiometry revealed speech 
recognition ability of 80 percent in both ears.  The examiner did 
not indicate that the speech discrimination scores were 
unreliable.

In a September 2007 rating action, the RO proposed to reduce the 
evaluation assigned the Veteran's hearing loss to 10 percent.  
The basis for the proposal was the finding that the assignment of 
a 50 percent evaluation in September 2005 was clearly and 
unmistakably erroneous.

The RO notified the Veteran of the proposed reduction in October 
2007.  In February 2008, the RO effectuated the reduction in the 
assigned evaluation to 10 percent, effective May 1, 2008.  In 
November 2009, the RO increased the evaluation assigned the 
hearing loss to 20 percent, effective May 1, 2008.

The Board notes that following the February 2008 rating action, 
VA treatment records were received for September 2007 and October 
2007.  None of the records address the hearing loss.

The Board notes in passing that the report of a November 2008 
audiologic examination of the Veteran by the Wichita Ear Clinic 
demonstrated an average pure tone decibel loss in the right ear 
of 64, and in the left ear of 78.  (The speech audiometry was 
conducted using a method other than the Maryland CNC Word List, 
and therefore the results are not relevant in rating hearing loss 
for VA purposes.)  The report of an August 2009 VA examination 
showed an average pure tone decibel loss in the right ear of 58, 
and in the left ear of 71.  The speech discrimination scores 
were, respectively, 44 and 32 percent, and the examiner again 
advised against their consideration in rating the Veteran's 
hearing loss.

At his June 2010 hearing, the Veteran testified that he was told 
in a letter that VA's hearing machine was improperly calibrated 
at the time of the September 2007 exam.

Analysis

The Board initially notes that the RO complied with the due 
process requirements of 38 C.F.R. § 3.105(e) in reducing the 
evaluation assigned the hearing loss disability. 

The basis for the reduction in the evaluation to 10 percent was 
not a finding of improvement in the hearing loss disability, but 
rather a finding that the September 2005 rating decision was 
clearly and unmistakably erroneous in using the speech 
discrimination scores from the May 2005 examination to assign a 
50 percent evaluation.   

Previous determinations which are final and binding, including 
decisions of degree of disability, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  For the purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on the 
date of the reversed decision.  Except as provided in 38 C.F.R. 
§ 105(d) and (e), where an award is reduced or discontinued 
because of administrative error or error in judgment, the 
provisions of §3.500(b)(2) will apply.  38 C.F.R. § 105(a).

For CUE to exist, (1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time of 
the prior adjudication in question.   Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)).

Errors constituting clear and unmistakable error "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally flawed 
at the time it was made."  Russell, 3 Vet. App. at 313.  "It must 
always be remembered that [clear and unmistakable error] is a 
very specific and rare kind of 'error.' " Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

The standards for rating impairment of auditory acuity are set 
forth at 38 C.F.R. § 4.85. The Board observes that in evaluating 
service- connected hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Table VIa, "Numeric Designation of Hearing Impairment Based Only 
on Puretone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment based 
only on the puretone threshold average.  Table VIa will be used 
when the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. 
§ 4.85(c).

The RO determined that the September 2005 rating decision 
contained clear and unmistakable error because the decision 
relied on the speech discrimination scores noted by the May 2005 
examiner, despite the examiner's specific certification that the 
use of such speech discrimination scores was not appropriate.  

The May 2005 examiner clearly certified that certain problems 
made the combined use of puretone average and speech 
discrimination scores inappropriate.  She explained that the 
speech discrimination scores were worse than would be expected 
given the Veteran's degree of hearing loss.  Given this 
certification, the pertinent regulation, namely 38 C.F.R. 
§ 4.85(c) mandated the use of Table VIa, which considers only the 
puretone threshold average.  Applying the results of the May 2005 
examination to Table VIa would have resulted in a numeric 
designation of III for the right ear, and of V for the left ear.   
Entering the category designations for both ears into TABLE VII 
produces a disability percentage evaluation of 10 percent, under 
Diagnostic Code 6100.

In short, the applicable law at the time of the September 2005 
rating decision required the RO to evaluate the May 2005 test 
results under Table VIa, without regard to the speech 
discrimination scores.  The regulation did not allow VA 
discretion to instead use Table VI.  Using Table VIa would have 
compelled the assignment of a 10 percent evaluation, rather than 
the 50 percent evaluation assigned when the speech discrimination 
scores were considered.  As the September 2005 rating decision 
applied Table VI to the results of the May 2005 examination, 
rather than Table VIA as required by regulation given the May 
2005 examiner's certification, the Board finds that the 
regulatory provisions extant at the time were incorrectly 
applied.  That error is undebatable, and obviously is the sort 
which, had it not been made, would have manifestly changed the 
outcome at the time it was made, as Table VIa would have mandated 
assignment of a 10 percent evaluation based on the examination 
results.  

The Board notes that subsequent VA audiological examination 
reports in 2007 confirm that the Veteran's hearing loss was no 
more than 10 percent disabling.  The February 2007 VA 
examination, which again mandated the use of Table VIa because of 
the examiner's certification concerning the use of speech 
discrimination scores, yielded the same numeric designations of 
III and V for the right and left ears.  The September 2007 
examination, which did allow for the use of speech discrimination 
scores, yielded numeric category designations of IV for the right 
ear and V for the left ear, which would result in a 10 percent 
evaluation under Table VII.  The Board notes that the Veteran 
alleges VA informed him that the September 2007 results were 
invalid because the machine was not calibrated correctly.  No 
such communication is present in the claims files, and the Board 
does not find the Veteran credible in this regard.  Moreover, the 
Board points out that the "calibration" the Veteran refers to 
would appear to apply to the puretone results, which are 
generated by a machine, rather than the spoken words used to test 
speech discrimination.  The puretone results shown in the 
September 2007 examination are remarkably consistent with the 
puretone results shown on contemporaneous examinations.

Accordingly, the Board finds that the September 2005 rating 
decision was clearly and unmistakably in error in assigning a 50 
percent, rather than 10 percent evaluation for bilateral hearing 
loss.   The reduction in the evaluation assigned the bilateral 
hearing loss is proper.  The Veteran's claim is denied. 


ORDER

Entitlement to restoration of a 50 percent rating for bilateral 
hearing loss is denied. 


REMAND

Turning first to the matter of entitlement to an increased rating 
for bilateral hearing loss, the record reflects that the Veteran 
has not received 38 U.S.C.A. § 5103(a)-compliant notice as to 
that issue.   The Board therefore will remand that matter.

Turning to the PTSD issue, the Veteran contends that he witnessed 
the murders of two American officers and the wounding of several 
local workers in the Demilitarized Zone (DMZ) in the famous 
August 1976 incident that several days later led to Operation 
Paul Bunyan. 

Service personnel records show the Veteran served in Korea from 
December 1975 to January 1977 as a cannoneer.  He served at Camp 
Pelham with B Battery, 2d Battalion, 17th Field Artillery, 2d 
Infantry Division.

The Veteran contends that although stationed at Camp Pelham in 
Korea (several miles from the DMZ), every month he would be 
assigned duty for one week at Fire Base 4 PAPA 1, Guard Post 
Collier, or Guard Post Ollette.  He contends that he was on such 
a temporary assignment when, in August 1976, he witnessed several 
North Koreans beat two 2 American officers to death and wound 
about 9 locals, after the latter attempted to trim a certain tree 
obstructing the view of an observation post.  He asserts that he 
either requested ammunition in order to assist, or was told to 
remove his ammunition, but in any event had to watch the attacks 
without being able to help.  The Veteran noted that he 
participated in Operation Paul Bunyan several days later to clear 
the obstructing tree.  (The Board notes that although this is 
confirmed by a certificate on file, participation in a massive 
mobilization of American military personnel from bases across 
South Korea does not imply presence in the DMZ when the 
precipitating murders occurred.)  The medical records show he was 
diagnosed with PTSD based on the incident.

In September 2008, the RO's U.S. Army and Joint Services Records 
Research Center (JSRRC) coordinator determined that the Veteran 
had not provided sufficient information to warrant contacting the 
JSRRC to corroborate the claimed stressor.  He noted that Camp 
Pelham is well outside the Joint Area where the August 1976 
attacks took place, and would not be viewable from the Camp. He 
also noted that the Joint Area in which the attacks occurred was 
highly restrictive, and limited almost exclusively to infantry.

In later statements, the Veteran appears to have expanded his 
stressors to include other events purportedly encountered at the 
DMZ, such as mine sweeps, patrols for infiltrators, and ruses by 
North Koreans to sniper Americans manning Guard Posts.

The applicable regulation provides that service connection for 
PTSD requires, inter alia, credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009).  If VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in combat 
with the enemy but the claimed stressor is not related to such 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor. 
Instead, the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed stressor.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2009); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Board notes that, effective July 13, 2010, VA amended 38 
C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and 
(f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror. 

See 75 Fed. Reg. 39,843 (July 13, 2010).

The Veteran's claimed stressors all related to events occurring 
in the DMZ.  The records do not currently establish that he ever 
visited the DMZ other than the one day he participated in a large 
show of force.  In an effort to ensure that all reasonable 
efforts have been undertaken to corroborate his claimed 
stressors, the Board finds that remand is warranted to obtain his 
complete service personnel records, and to obtain the 1976 unit 
history for B Battery, 2d Battalion, 17th Field Artillery, 2d 
Infantry Division to determine if members of that unit were 
assigned duties in the DMZ.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran with 
notice which complies with 38 U.S.C.A. 
§ 5103(a) as to the claim of entitlement to 
an increased disability rating for 
bilateral hearing loss.

2.  The RO should contact the National 
Personnel Records Center or other 
appropriate agency and obtain the Veteran's 
complete service personnel records.

3.  The RO should also contact the JSRRC or 
other appropriate agency and obtain the 
1976 unit history for B Battery, 2d 
Battalion, 17th Field Artillery, 2d Infantry 
Division.

4.  Thereafter, and if and only if the 
Veteran's service personnel records, unit 
history for 1976, or other documents 
establish that he likely was present during 
the August 18, 1976, murder of two American 
officers in the DMZ, or that he served in 
the DMZ at other times, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the nature, extent 
and etiology of any psychiatric disorders 
present.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  A diagnosis of PTSD under DSM 
IV criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  The claims 
folders, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.

5.  Thereafter, the RO should readjudicate 
the issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran until he 
is notified by the RO.  The veteran and his representative have 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).





______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


